Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is dated as of April 19, 2019 by and
between Compass Minerals International, Inc., a Delaware corporation
(“Company”), and Kevin S. Crutchfield (“Executive”).

WHEREAS, Company desires to employ Executive on the terms and conditions set
forth herein; and

WHEREAS, Executive is willing to continue to render services to Company on the
terms and conditions set forth herein with respect to such employment;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, Company and Executive agree as
follows:

1. Employment. Company hereby agrees to employ Executive as President and Chief
Executive Officer (“CEO”) upon the terms and conditions set forth herein, which
employment Executive hereby accepts. In addition, Executive shall be appointed
to serve on Company’s Board of Directors (“Board”) as of the Commencement Date
(as defined below); provided, however, that the termination of Executive’s
employment with Company for any reason shall automatically result in Executive’s
resignation from the Board and any director or officer role he has with
Company’s subsidiaries or related entities.

2. Exclusive Services. Executive shall devote substantially all of his working
time to the business of Company during the term of this Agreement and shall not,
directly or indirectly, render any services to or for the benefit of any other
business, corporation, organization, or entity, whether for compensation or
otherwise, without the prior knowledge and written consent of Company’s Board;
provided, however, that this Section 2 shall not prevent Executive’s involvement
in civic/charitable activities and management of his personal investments that
do not interfere with performance of his duties (as described herein). In
addition, Executive shall be permitted to serve on up to one (1) non-competitive
for profit board, subject to the approval of the Company which approval shall
not be unreasonably withheld.

3. Duties. Company hereby employs Executive as President and CEO of the Company,
in which position Executive shall perform for or on behalf of Company such
duties as are customary of Company’s President and CEO and such other duties as
Company’s Board shall reasonably assign from time to time in its discretion and
that are consistent with such position; shall render his services at the
principal business offices of Company in Overland Park, Kansas, unless otherwise
agreed in writing between Company’s Board and Executive; and shall perform such
duties in accordance with Company’s policies and practices, including but not
limited to its employment policies and practices, and subject only to such
reasonable limitations, instructions, directions, and control, consistent with
such position, as Company’s Board may specify from time to time in its
discretion; provided, however, that Executive’s performance of his duties
hereunder shall at all times be subject to Section 9.

 

1



--------------------------------------------------------------------------------

4. Term. This Agreement shall begin on May 7, 2019 (“Commencement Date”) and
shall terminate on May 7, 2022 (“Initial Term”), but shall extend automatically
for successive one-year periods (each a “Renewal Term”) unless, not later than
sixty days before expiration of the Initial Term or any Renewal Term, Company or
Executive provides the other party with written notice to the contrary (a
“Nonrenewal”). For the avoidance of doubt, any Nonrenewal by the Company shall
be treated as a Qualifying Termination under the Change in Control Severance
Agreement.

5. Compensation. As compensation for services rendered under this Agreement,
Executive shall receive the following:

a. Base Salary. Initially, Company shall pay Executive a base salary (“Base
Salary”) of $1,050,000 per year, payable in accordance with Company’s regular
payroll schedule, less applicable deductions and withholdings. Company (1) shall
review Executive’s Base Salary at least annually for increase and (2) may
increase Executive’s Base Salary at any time in its discretion. The Base Salary
shall not be decreased for any reason without Executive’s express written
consent, except as permitted by clause (ii) of the definition of “Good Reason”
below.

b. Annual Bonus. Executive shall be eligible to receive an annual bonus from
Company pursuant to an annual performance based incentive compensation program
to be established by the Board (in consultation with Executive), with
Executive’s annual target to be no less than 125% of Executive’s then Base
Salary (the “Target Bonus”). Payment of any bonus described in this Section 5.b.
shall be according to the established plan and subject to Executive’s continued
employment by Company through the date the bonus is paid pursuant to the annual
incentive compensation program. With respect to 2019, Executive’s annual bonus
shall not be subject to pro ration and his Base Salary for calculation purposes
shall be based upon a full year Base Salary.

c. Long Term Incentives. Executive shall be entitled to equity-based
compensation awards that Company extends generally from time to time to its
executives, subject to the terms and conditions of any respective equity-based
compensation plans and award agreements and the provisions of this Agreement.
Executive’s annual target long term equity award amount will be no less than
325% of Executive’s then Base Salary; subject to annual review in future years
by the Company’s compensation committee as part of its customary compensation
review process. With respect to 2019, Executive’s annual long term equity award
will consist of (i) 32,273 performance stock units that will vest based on the
Company’s return on invested capital (“ROIC”) objective and (ii) 27,839
performance stock units that will vest based on the total stockholder return
relative to that of the Company’s peer group (“rTSR”) with both being granted as
soon as practicable after the Commencement Date and both vesting over the
three-year performance period ending April 2, 2022 (subject to Executive’s
continued employment through the end of the performance period, except as
otherwise provided herein). The number of shares of Company common stock earned
with respect to the performance stock units at the end of the three-year period
will be determined based on ROIC and rTSR goals that were established in
February 2019 and in the same manner as for the other executive officers of the
Company.

 

2



--------------------------------------------------------------------------------

d. Make-Whole Inducement Award. As an inducement to accept the Company’s offer
of employment, on the Commencement Date, the Company shall grant Executive a
make-whole inducement award (the “Make-Whole Inducement Award”) to compensate
Executive for the equity awards Executive is forfeiting upon termination of
employment with Executive’s current employer. The Make-Whole Inducement Award
shall consist of 47,170 restricted stock units and stock options to purchase
252,245 shares of Company common stock with the exercise price being the closing
price on the Commencement Date, in each case vesting in substantially equal
quarterly installments over the three-year period beginning on the Commencement
Date, subject to Executive’s continued employment (except as provided herein)
and subject to the terms and conditions of any respective equity-based
compensation plans and award agreements.

6. Benefits. In addition to the compensation pursuant to Section 5 hereof,
Executive shall be entitled to or eligible for the following:

a. Participation in Employee Plans. Executive shall be entitled to participate
in any health, disability, and group term life insurance plans; in salary
deferrals plan(s); in any pension, retirement, or profit sharing plans; in any
annual executive bonus or other compensation plans; and/or in any other
perquisites and benefit plans that Company extends generally from time to time
to its executives. In addition, Executive shall be entitled to (i) an “executive
physical,” for which Company, at Executive’s election, will either pay directly
or reimburse Executive and (ii) annual reimbursement for supplemental life
insurance for himself up to $2,000,000; provided that in no case shall the
Company’s financial obligation pursuant to this clause (ii) exceed $25,000 per
year. Payments or reimbursements made by Company pursuant to clause (ii) of the
preceding sentence shall be made within 60 days of Company’s receipt of an
invoice or other evidence of request for payment provided by the insurance
provider to Executive. In the event that Executive’s employment by Company is
terminated, Company shall have no further obligation pursuant to such clause
(ii).

b. Vacation. Executive shall be entitled to up to 5 weeks of paid vacation
annually.

7. Reimbursement of Expenses. Subject to such rules and procedures as Company
from time to time adopts or specifies, Company shall reimburse Executive for
reasonable business expenses properly incurred in the performance of his duties
under this Agreement.

8. Ancillary Agreements Incorporated. Executive hereby acknowledges and agrees
that the compensation and benefits set forth in this Agreement are in
consideration for his execution of the terms of a separate (i) Restrictive
Covenant Agreement, in substantially the form attached hereto as Exhibit A (the
“Restrictive Covenant Agreement”), (ii) Change in Control Severance Agreement,
in substantially the form attached hereto as Exhibit B (the “Change in Control
Severance Agreement”) and (iii) Confidentiality and Invention Assignment
Agreement, in substantially the form attached hereto as Exhibit C (the
“Confidentiality Agreement” and, together with the Restrictive Covenant
Agreement and the Change in Control Severance Agreement, the “Ancillary
Agreements”). Executive shall comply with the terms of each Ancillary Agreement
in all respects, each of which is incorporated by reference herein.

 

3



--------------------------------------------------------------------------------

9. Termination. This Agreement may be terminated as follows:

a. This Agreement and Executive’s employment hereunder shall automatically
terminate in the event of Executive’s Death or Disability.

b. Company may terminate this Agreement and Executive’s employment hereunder at
any time, with or without Cause, upon written notice to Executive. Executive may
terminate this Agreement and his employment hereunder at any time (including for
voluntary retirement), without Good Reason, upon 30 days written notice to
Company (for which notice period Executive shall be compensated even if Company
relieves Executive of his duties during such period), or pursuant to the Good
Reason procedure set forth in Section 9(c)(3) below.

c. For purposes of this Agreement

(1) “Disability” shall mean the Executive’s inability to perform the essential
functions of his position, with or without reasonable accommodation, by reason
of any medically determinable physical or mental impairment that lasts for more
than one hundred and eighty (180) consecutive days.

(2) “Cause” means any of the following: (i) conviction of, or plea of guilty or
nolo contendere to, a felony or misdemeanor involving moral turpitude;
(ii) indictment of Executive for a felony or misdemeanor under the federal
securities laws; (iii) willful misconduct or gross negligence in connection with
Executive’s duties to the Company resulting in material harm to Company;
(iv) willful breach of Executive’s duties or responsibilities herein or in any
Ancillary Agreement; (v) fraud, embezzlement, theft, or material dishonesty
against Company or any Subsidiary, or (vi) willful violation of a policy or
procedure of Company, resulting in any case of this clause (vi) in material harm
to Company. For purposes of this Section, “willful” means those acts taken/not
taken in bad faith and without reasonable belief such action/inaction was in the
best interests of Company or its affiliates. Company must notify Executive in
writing of any event constituting Cause within 90 days following Company’s
knowledge of its existence and provide him with the reasonable opportunity to be
heard before the Board (with Executive’s counsel present) or such event shall
not constitute Cause under this Agreement. Any determination as to whether or
not Cause exists for termination of Executive’s employment shall be made on the
Company’s behalf by the Board.

(3) Executive shall have “Good Reason” to terminate this Agreement and his
employment hereunder in the event of: (i) a material adverse change in
Executive’s duties, title, position, authority, reporting or responsibilities
(including failure to nominate to the Board or removal from the Board);
provided, however, that, a modification to a portion of the Company’s overall
businesses shall not in and of itself constitute a change in Executive’s duties,
authority, or responsibilities; (ii) any reduction in Executive’s annual base
salary or annual target or maximum bonus opportunity; provided, however, that
Good Reason shall not include such a reduction of less than 5% that is part of
an across-the-board reduction applicable to

 

4



--------------------------------------------------------------------------------

Company’s executive employees; (iii) Company’s (A) relocation of Executive more
than 50 miles from Executive’s primary office location and more than 50 miles
from Executive’s principal residence or (B) requirement that Executive travel on
Company business to an extent substantially greater than Executive’s travel
obligations immediately before a Change in Control (as defined in the Change in
Control Severance Agreement); (iv) a reduction of more than 10% in the aggregate
benefits provided to Executive under the Company’s employee benefit plans,
including but not limited to any “top hat” plans designated for key employees,
in which Executive is participating; provided, however, that Good Reason shall
not include such a reduction that is part of an across-the-board reduction
applicable to Company’s executive employees; provided, further, that any
reduction of benefits provided specifically by this Agreement shall be Good
Reason; (v) any purported termination of Executive’s employment that is not
effectuated for “Cause”; (vi) the failure of the Company to obtain an assumption
agreement for this Agreement from any successor after a Change in Control; or
(vii) any material breach by the Company of this Agreement or any material
compensation agreement. To terminate employment with Good Reason, (x) Executive
must notify the Company, in accordance with Section 13, within 90 days following
Executive’s knowledge of an event constituting Good Reason, (y) Company must
fail to cure such event within 30 days following receipt of such notice and
(z) Executive must terminate employment within 90 days of Company’s failure to
cure such event.

10. Severance. In the event of a termination of this Agreement under Section 9,
the following shall apply:

a. If this Agreement and Executive’s employment hereunder terminates as a result
of Executive’s Disability or death, then Company shall pay or provide to
Executive (or Executive’s estate, as applicable) the following: (i) his Base
Salary through the date Executive’s employment with Company ceases (the “Date of
Termination”) not theretofore paid, (ii) any amount or benefit arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements of the Company, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements, including payment of accrued vacation,
(iii) reimbursement for business expenses properly incurred through the Date of
Termination, payable pursuant to Company expense policy; (the amounts and
benefits in (i), (ii) and (iii), the “Accrued Benefits”); (iv) immediate full
vesting of the Make-Whole Inducement Award, (v) pro rata Target Bonus for the
year of termination of employment, based upon the number of days Executive was
employed by the Company in the year of termination (the “Pro Rata Bonus”),
payable in a single cash lump sum payable in a single cash lump sum no later
than the 60th day following the Date of Termination, and (vi) continued
participation in the Company’s then applicable health care plan for Executive
and his covered dependents at the then regular employee contribution rate for
the period that the Executive is eligible for disability benefits under the
applicable Company plan or, in the event of Executive’s death, for 18 months;
provided that, if Executive (or his dependents) cannot continue to participate
in Company plans providing such benefits, then Company shall otherwise provide
such benefits on the same after-tax basis as if continued participation had been
permitted.

 

5



--------------------------------------------------------------------------------

b. If Company terminates this Agreement and Executive’s employment hereunder
without Cause or if Executive terminates this Agreement and Executive’s
employment hereunder with Good Reason or in the event of a Nonrenewal by the
Company, then the Company shall pay or provide to Executive the following:
(i) the Accrued Benefits; (ii) the Pro Rata Bonus, payable in a single cash lump
sum no later than the 60th day following the Date of Termination; (iii) an
amount equal to (A) continuation of the Base Salary for 24 months from the Date
of Termination and (B) 2 times the Target Bonus, payable in a single cash lump
sum no later than the 60th day following the Date of Termination;
(iv) reimbursement, up to a maximum of 18 months, for premium payments for any
COBRA (Consolidated Omnibus Reconciliation Act of 1985, as amended) coverage
Executive elects, if any, commencing no later than the 60th day following the
Date of Termination (with catch-up for all previously unpaid amounts from the
Date of Termination); and (iv) immediate vesting of all stock options and/or
time-based restricted stock units granted through the Date of Termination,
regardless of the provisions of any other agreement. Any performance stock units
that are unearned as of the date of termination shall be forfeited as of the
Date of Termination.

c. For any termination other than those listed in Section 10.a.-b. and g.,
Executive shall receive only the Accrued Benefits.

d. Upon termination for any reason, Executive (i) shall provide reasonable
cooperation to Company at Company’s expense in winding up Executive’s work for
Company and transferring that work to other individuals as designated by Company
and (ii) shall reasonably cooperate with Company in any investigation or
litigation/future investigation or litigation as requested by Company. Any such
cooperation shall be subject to Executive’s business and personal commitments
and shall not require Executive to cooperate against his own legal interests.
Company shall reimburse Executive for all reasonable expenses incurred in such
cooperation (including travel expenses at the levels utilized by Executive
during his employment and legal expenses incurred if Executive reasonably
believes independent counsel to be appropriate).

e. To be eligible for any payments under this Section beyond the Accrued
Benefits, Executive must (i) execute and deliver to Company a final and complete
release in the form attached as Exhibit D hereto which is nonrevocable within 45
days following the Date of Termination, and (ii) be in compliance in all
material respects with this Agreement and each of the Ancillary Agreements,
provided, that, any noncompliance may be cured within 30 days after written
notice from the Company of the noncompliance.

f. In connection with any severance payments under Section 10.b., Executive
shall have no duty to mitigate his damages by seeking other employment, and
Company shall not be entitled to set off against amounts payable hereunder any
compensation that he may receive from future employment.

g. In the event of a Qualifying Termination under Executive’s separate Change In
Control Severance Agreement, the provisions of that separate agreement shall
apply and the Executive will not be entitled to any severance payments under
Section 10 of this Agreement.

 

6



--------------------------------------------------------------------------------

11. Compliance with Section 409A. To the extent applicable, this Agreement shall
be interpreted, construed, and administered in conformity with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (“Section 409A”) and
the regulations and other guidance issued thereunder, including the applicable
exemptions. In the event that any payment or distribution to be made hereunder
constitutes “deferred compensation” subject to Section 409A and Executive is
determined to be a specified employee (as defined in Section 409A), such payment
or distribution shall not be made before the date that is six months after the
termination of Executive’s employment (or, if earlier, the date of Executive’s
death). Payments to which a specified employee would otherwise be entitled
during the first six months following the Date of Termination shall be
accumulated and paid on the first date of the seventh month following the Date
of Termination. If Executive is entitled to be paid or reimbursed for any
taxable expenses under this Agreement, and such payments or reimbursements are
includible in Executive’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. No right of Executive to reimbursement of
expenses under this Agreement shall be subject to liquidation or exchange for
another benefit. Notwithstanding any provision in this Agreement to the
contrary, (x) Executive shall have no right to determine, directly or
indirectly, the year of any payment subject to Section 409A; (y) if Executive
does not sign the release required by Section 10(e) of this Agreement within the
release consideration period or revokes the release before it become effective,
Executive shall forfeit any right to the payments; and (z) if the release
consideration period begins in one taxable year and ends in a second taxable
year, any payments that would have been made in the first taxable year shall be
made in the second taxable year to the extent required by Section 409A and the
regulations and guidance issued thereunder. Finally, any installment payments
under this Agreement shall be treated as a separate payment for purposes of
Section 409A. In the event that the parties reasonably agree that this Agreement
or the payments under this Agreement do not comply with Section 409A, the
parties shall cooperate to modify this Agreement to comply with Section 409A
while endeavoring to maintain its economic intent.

12. Resolution of Disputes.

a. Any dispute or claim arising out of or relating to this Agreement (except
those for alleged breach of the Restrictive Covenant Agreement and/or
Confidentiality Agreement) or any termination of Executive’s employment, shall
be settled by final and binding arbitration in Johnson County, Kansas, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association.

b. The fees and expenses of the arbitration panel shall be borne by Company.

c. Either party may elect to have any dispute governed by this Section 12 to be
resolved by a panel of three arbitrators, and the party electing same shall bear
any additional costs resulting from such selection, the provisions of
Section 12.b. notwithstanding.

 

7



--------------------------------------------------------------------------------

13. Notices. For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when received when (i) hand-delivered, (ii) 5
days after deposit in the United States mail, certified and return receipt
requested, postage prepaid; (iii) 1 day after deposit in overnight express mail;
or (iv) 1 day after email is sent addressed as follows:

 

If to Executive:            Kevin S. Crutchfield    Last address in Company’s
records If to Company:    Compass Minerals International, Inc.    9900 West
109th Street    Overland Park, KS 66210   

Attention: Senior Vice President, General Counsel and Corporate Secretary

legal@compassminerals.com

Either party may change its address for notice by giving notice in accordance
with the terms of this Section 13.

14. Clawback Policy. Executive acknowledges and agrees that Company has adopted
a Compensation Clawback Policy and that he shall take all action necessary or
appropriate to comply with such policy, or any successor policy thereto
(including, without limitation, entering into any further agreements, amendments
or policies necessary or appropriate to implement and/or enforce such policy
with respect to past, present and future compensation, as appropriate).

15. Code of Ethics; Fiduciary Duties. Executive acknowledges and agrees that
Company has adopted a Code of Ethics and Business Conduct (“Code of Ethics”) and
that he shall take all action necessary or appropriate to comply with such Code
of Ethics, or any successor Code of Ethics thereto (including, without
limitation, entering into any further agreements, amendments or policies
necessary or appropriate to implement and/or enforce such policy). Executive
acknowledges and agrees that Executive owes a fiduciary duty of loyalty,
fidelity, and allegiance to act at all times in the best interests of Company
and to do no material bad faith act that would, directly or indirectly, injure
any the Company’s business, interests or reputation. It is agreed that any
direct or indirect interest in, connection with, or benefit from any outside
activities, particularly commercial activities, which interest would materially
and adversely affect the Company, involves a possible conflict of interest. In
keeping with Executive’s fiduciary duties to the Company, Executive agrees that
Executive shall not knowingly become involved in a conflict of interest with the
Company, or upon discovery thereof, allow such a conflict to continue.

16. Section 280G.

a. Notwithstanding anything herein or in the Change in Control Severance
Agreement to the contrary, in the event that Company’s then current independent
registered public accounting firm or another accounting or similar firm selected
by the Company, subject to Executive’s approval which shall not be unreasonably
withheld (the “Accounting Firm”), shall determine that any payment or
distribution of any type to or for Executive’s benefit made by Company, by any
of its affiliates, by any person who acquires ownership or effective control of
Company or ownership of a substantial portion of Company’s assets (within the
meaning of Section 280G of the Code and the regulations thereunder) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to

 

8



--------------------------------------------------------------------------------

the terms of this Agreement, the Change in Control Severance Agreement or
otherwise (collectively, the “Total Payments”), would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are collectively referred to as the “Excise Tax”), then the
Accounting Firm shall determine whether such payments or distributions or
benefits shall be reduced to such lesser amount as would result in no portion of
such payments or distributions or benefits being subject to the Excise Tax. Such
reduction shall occur if and only to the extent that it would result in
Executive retaining, on an after-tax basis (taking into account federal, state
and local income taxes, employment, social security and Medicare taxes, the
imposition of the Excise Tax and all other taxes, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied (or is likely to apply) to Executive’s taxable income for the tax
year in which the transaction which causes the application of Section 280G of
the Code occurs, or such other rate(s) as the Accounting Firm determines to be
likely to apply to Executive in the relevant tax year(s) in which any of the
Total Payments is expected to be made) a larger amount as a result of such
reduction than Executive would receive, on a similar after tax basis, if
Executive received all of the Total Payments. If the Accounting Firm determines
that Executive would not retain a larger amount on an after-tax basis if the
Total Payments were so reduced, then Executive may elect, at his option, to
retain all of the Total Payments. If the Total Payments are to be reduced, the
reduction shall occur in the following order: (1) reduction of cash payments for
which the full amount is treated as a “parachute payment” (as defined under
Section 280G of the Code and the regulations thereunder); (2) cancellation of
accelerated vesting (or, if necessary, payment) of cash awards for which the
full amount is not treated as a parachute payment; (3) reduction of any
continued employee benefits; and (4) cancellation or reduction of any
accelerated vesting of equity awards. In selecting the equity awards (if any)
for which vesting will be cancelled or reduced under clause (4) of the preceding
sentence, awards shall be selected in a manner that maximizes the after-tax
aggregate amount of reduced Total Payments provided to Executive, provided that
if (and only if) necessary in order to avoid the imposition of an additional tax
under Section 409A, awards instead shall be selected in the reverse order of the
date of grant. If two or more equity awards are granted on the same date, each
award will be reduced on a pro-rata basis. Executive and Company shall furnish
such documentation and documents as may be necessary for the Accounting Firm to
perform the requisite Section 280G of the Code computations and analysis, and
the Accounting Firm shall provide a written report of its determinations
hereunder, including detailed supporting calculations. If the Accounting Firm
determines that aggregate Total Payments should be reduced as described above,
it shall promptly notify Executive and Company to that effect. In the absence of
manifest error, all determinations made by the Accounting Firm under this
Section 16 shall be binding on Executive and Company and shall be made as soon
as reasonably practicable and in no event later than thirty (30) days following
the later of Executive’s date of termination of employment or the date of the
transaction which causes the application of Section 280G of the Code. Company
shall bear all costs, fees and expenses of the Accounting Firm.

 

9



--------------------------------------------------------------------------------

b. To the extent requested by Executive, Company shall cooperate with Executive
in good faith in valuing, and the Accounting Firm shall take into account the
value of, services to be provided by Executive (including Executive agreeing to
refrain from performing services pursuant to a covenant not to compete) before,
on or after the date of the transaction which causes the application of
Section 280G of the Code such that payments in respect of such services may be
considered to be “reasonable compensation” within the meaning of Q&A-9 and
Q&A-40 to Q&A-44 of the final regulations under Section 280G of the Code and/or
exempt from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of such final regulations in accordance with Q&A-5(a) of such final
regulations.

c. If it is ultimately determined (by IRS private letter ruling or closing
agreement, court decision or otherwise) that Executive’s Total Payments were
reduced by too much or by too little in order to accomplish the purpose of this
Section 16, Executive and Company shall promptly cooperate to correct such
underpayment or overpayment in a manner consistent with the purpose of this
Section 16, provided, however, that in no event shall such a correction be made
if doing so would be a violation of the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time.

17. General Provisions.

a. Governing Law and Consent to Jurisdiction. Interpretation and/or enforcement
of this Agreement shall be subject to and governed by the laws of the State of
Kansas, irrespective of the fact that one or both of the parties now is or may
become a resident of a different state and notwithstanding any authority to the
contrary.

b. Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, then such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and still be legal, valid, and enforceable.

c. Construction of Agreement. This Agreement and the agreements attached hereto
or referenced herein (including but not limited to the Restrictive Covenant
Agreement, the Change in Control Severance Agreement and the Confidentiality
Agreement) set forth the entire understanding of the parties and supersede all
prior agreements or understandings, whether written or oral, with respect to the
subject matter hereof. Except as expressly provided herein, in the event of any
conflict between this Agreement and the other agreements attached hereto, this
Agreement shall govern. No terms, conditions, or warranties (other than those
contained herein), and no amendments or modifications hereto shall be binding
unless made in writing and signed by the parties hereto. This Agreement shall
not be strictly construed against either party.

d. Binding Effect. This Agreement shall extend to and be binding upon and inure
to the benefit of the parties hereto, their respective heirs, representatives,
successors, and assigns. This Agreement may not be assigned by Executive, but
may be assigned by Company to any person or entity that succeeds to the
ownership or operation of the business in which Executive is primarily employed
by Company.

 

10



--------------------------------------------------------------------------------

e. Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.

f. Titles. Titles of the Sections herein are used solely for convenience and
shall not be used for interpretation or construing any word, clause, Section, or
provision of this Agreement.

g. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.

h. Indemnification. Company shall indemnify Executive in accordance with its
policies and practices and to the full extent permitted by the general laws of
the State of Delaware, now or hereafter in force, including the advance of
expenses under procedures provided by such laws. Further, Company shall ensure
that Executive is covered by its directors and officers liability insurance
policy to the same extent as any other Director or Officer, as applicable.

IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date and year first above written.

 

EXECUTIVE:     ON BEHALF OF COMPANY:

/s/ Kevin S. Crutchfield

    By:  

/s/ Paul S. Williams

Kevin S. Crutchfield      

Paul S. Williams,

Director,

Chair of Compensation Committee

 

11



--------------------------------------------------------------------------------

Exhibit A

RESTRICTIVE COVENANT AGREEMENT

This RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is by and between Kevin S.
Crutchfield (“Employee”) and Compass Minerals International, Inc. by and on
behalf of itself and any parent companies, successor companies, direct and
indirect subsidiaries, other affiliated companies and assigns (hereinafter
referred to collectively as “Company”).

In consideration of the employment/continued employment of Employee by Company
and as a condition of Employee’s eligibility for any incentive compensation from
Company (as applicable), Employee agrees as follows:

1. Non-Solicitation Agreement.

a. Acknowledgments. Employee acknowledges Company’s confidential/trade secret
information and relationships with its customers, clients, employees, and other
business associations are among Company’s most important assets. Employee
further acknowledges that, in his/her employment with Company, he/she will have
access to such information/relationships and be responsible for developing and
maintaining such information/relationships.

b. Non-Solicitation of Employees. Employee agrees that, during Employee’s
employment with Company and for a period of two years after termination of
Employee’s employment with Company for any reason (regardless of who initiates
such termination), Employee will not directly or indirectly, whether for
Employee’s benefit or for the benefit of a third party, recruit, solicit, or
induce, or attempt to recruit, solicit, or induce: (1) anyone employed by
Company to terminate employment with, or otherwise cease a relationship with,
Company; or (2) anyone employed by Company at any time during the one year
immediately preceding termination of Employee’s employment with Company to
provide services of any kind to a competitor of Company. Employee further agrees
that, in the event any individual within the groups defined by (1) and (2) of
this paragraph 1.b. approaches Employee about providing services to a Company
competitor, Employee shall reject such approach and not hire/otherwise
engage/supervise such individual.

c. Non-Solicitation of Customers. Employee agrees that, during Employee’s
employment with Company and for a period of two years after termination of
Employee’s employment with Company for any reason (regardless of who initiates
such termination), Employee will not directly or indirectly solicit, divert, or
take away, or attempt to solicit, divert, or take away, the business or
patronage of any of the clients, customers, or accounts, or prospective clients,
customers, or accounts, of Company, in each case within the geographic regions
for which Employee is responsible at any time within the one year immediately
preceding termination of Employee’s employment with Company (collectively, the
“Territory”). Employee further agrees Employee will not, for the period
specified in this paragraph 1.c., do business in any way with any entity covered
by this paragraph 1.c within the Territory.

2. Non-Competition Agreement.

a. Acknowledgments. Employee acknowledges Company’s confidential/trade secret
information and relationships with its customers, clients, employees, and other
business associations are among Company’s most important assets. Employee
further acknowledges that, in his/her employment with Company, he/she will have
access to such information/relationships and be responsible for developing and
maintaining such information/relationships. Employee acknowledges



--------------------------------------------------------------------------------

that Company’s business encompasses all of Company’s operations, its main
products and services, what subsidiaries it owns, and what markets it operates
in and that for purposes of this Agreement, Company’s “Business” shall at all
times mean those operations, products and services as described in Company’s
most recently filed annual report on Form 10-K with the U.S. Securities and
Exchange Commission (the “SEC”).

b. Restriction on Competition. The restriction on competition in this paragraph
extends to all geographic areas within the Territory. Employee agrees that,
during Employee’s employment with Company and for a period of two years after
termination of Employee’s employment with Company for any reason (regardless of
who initiates such termination), Employee will not directly or indirectly
compete with Company or Company’s Business within the Territory. This agreement
not to compete means Employee will not, among other things, whether as an
employee, independent contractor, consultant, owner, officer, director,
significant stockholder, partner, or in any other capacity (1) be affiliated
with any business competitive with Company or Company’s Business within the
Territory; (2) solicit orders for any product or service that is competitive
with the product or services provided by Company or Company’s Business within
the Territory; or (3) accept employment with a business that sells or buys
products or services competitive with the products or services of Company or
Company’s Business within the Territory.

3. Confidentiality and Security.

(a) Confidential Information. Employee understands and acknowledges that during
the course of employment with Company, Employee will have access to and learn
about confidential, secret, and proprietary documents, materials, data, and
other information, in tangible and intangible form, of and relating to Company’s
Business, including its existing and prospective customers, suppliers, and other
associated third parties (“Confidential Information”). Employee further
understands and acknowledges that this Confidential Information and Company’s
ability to reserve it for the exclusive knowledge and use of Company is of great
competitive importance and commercial value to Company, and that improper use or
disclosure of the Confidential Information by Employee will cause irreparable
harm to Company, for which remedies at law will not be adequate and may also
cause Company to incur financial costs, loss of business advantage, liability
under confidentiality agreements with third parties and civil damages or
penalties.

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, documents,
research, operations, services, strategies, agreements, contracts, transactions,
potential transactions, negotiations, pending negotiations, know-how, trade
secrets, applications, operating systems, pricing information, customer
information and customer lists of Company and Company’s Business or of any other
person or entity that has entrusted information to Company in confidence. The
Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

Employee understands and agrees that Confidential Information developed by
Employee in the course of Employee’s employment by Company shall be subject to
the terms and conditions of this Agreement as if Company furnished the same
Confidential Information to Employee in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public, provided that such disclosure to the public is through no
direct or indirect fault of Employee or person(s) acting on Employee’s behalf.

 

2



--------------------------------------------------------------------------------

  (b)

Disclosure and Use Restrictions.

 

  (1)

Employee covenants. Employee agrees and covenants:

 

  (A)

to treat all Confidential Information as strictly confidential;

 

  (B)

not to directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated,
or made available, in whole or part, to any entity or person whatsoever
(including other employees of Company not having a need to know and authority to
know and use the Confidential Information in connection with the Business and,
in any event, not to anyone outside of the direct employ of Company except as
required in the performance of any of Employee’s authorized employment duties to
Company or with the prior consent of an authorized officer acting on behalf of
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent); and

 

  (C)

not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of Company except as required in the
performance any of the Employee’s authorized employment duties to Company or
with the prior consent of an authorized officer acting on behalf of Company in
each instance (and then, such disclosure shall be made only within the limits
and to the extent of such duties or consent). Employee understands and
acknowledges that Employee’s obligations under this Agreement regarding any
particular Confidential Information begin immediately and shall continue during
and after Employee’s employment by Company until the Confidential Information
has become public knowledge other than as a result of Employee’s breach of this
Agreement or a breach by those acting in concert with Employee or on Employee’s
behalf.

 

  (2)

Permitted disclosures. Nothing in this Agreement shall be construed to:

 

  (A)

prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation or
order. Employee shall promptly provide written notice of any such order to an
authorized officer of Company;

 

3



--------------------------------------------------------------------------------

  (B)

prohibit or restrict Employee (or Employee’s attorney) from filing a charge or
complaint with the SEC, the Equal Employment Opportunity Commission (“EEOC”) or
a comparable state agency, the Occupational Safety and Health Administration
(“OSHA”), or any other self-regulatory organization or any other federal or
state regulatory authority (“Government Agencies”). Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
any securities regulatory agency or authority/Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
securities regulatory agency or authority/Government Agency in connection with
reporting a possible securities or other law violation without notice to
Company;

 

  (C)

limit Employee’s right to receive an award for information provided to any
Government Agencies/to the SEC staff or any other securities regulatory agency
or authority; or

 

  (D)

prohibits Employee from making other disclosures that are protected under the
whistleblower provisions of law. Employee does not need prior authorization of
Company to make any such reports or disclosures and is not required to notify
Company that he/she has made such reports or disclosures.

 

  (3)

Duration of Confidentiality Obligations. Employee understands and acknowledges
that Employee’s obligations under this Agreement with regard to any particular
Confidential Information shall commence immediately upon Employee first having
access to such Confidential Information (whether before or after Employee begins
employment by Company) and shall continue during and after Employee’s employment
by Company until such time as such Confidential Information has become public
knowledge other than as a result of Employee’s breach of this Agreement or
breach by those acting in concert with the Employee or on the Employee’s behalf.

4. General Provisions.

a. Legal and Equitable Relief. Employee specifically acknowledges and agrees
that, in interpreting/enforcing this Agreement, a court should honor the
parties’ intent to the maximum extent possible. As such, Employee specifically
acknowledges and agrees (1) the restrictions in paragraphs 1-3 are necessary for
the protection of the legitimate business interests, goodwill, and Confidential
Information of Company and its Business; (2) the duration and scope of the
restrictions in paragraphs 1-3 are reasonable as written; (3) if a court of
competent jurisdiction determines the restrictions in paragraphs 1-3 are
overbroad, then such court should modify those restrictions so as to be
enforceable rather than void the restrictions regardless of any law or authority
to the contrary, it being the parties’ intent in this Agreement to restrain
unfair competition; and (4) in the event of any actual or threatened breach,
Company shall, to the maximum extent allowed, have the right to suspend bonus
payments, benefits, and/or any exercise of stock options. Employee further
specifically acknowledges and agrees any breach of paragraphs 1-3 will cause
Company substantial and irreparable harm and, therefore, in addition to such
other remedies that may be available, including the recovery of damages from

 

4



--------------------------------------------------------------------------------

Employee, Company shall have the right to injunctive relief to restrain or
enjoin any actual or threatened breach of the provisions of paragraphs 1-3.
Employee further specifically acknowledges and agrees that, if Company prevails
in a legal proceeding to enforce this Agreement, then Company shall be entitled
to recover its costs and fees incurred, including its attorney’s fees, expert
witness fees, and out-of-pocket costs, in addition to any other relief it may be
granted.

b. Severability. The terms and provisions of this Agreement are severable in
whole or in part. If a court of competent jurisdiction determines any term or
provision of this Agreement is invalid, illegal, or unenforceable, then the
remaining terms and provisions shall remain in full force and effect.

c. Assignment. Employee may not assign this Agreement. Company may assign this
Agreement in its discretion, including but not limited to any parent/subsidiary
company or successor in interest to the business, or part thereof, of Company.

d. Governing Law and Consent to Jurisdiction. Interpretation/enforcement of this
Agreement shall be subject to and governed by the laws of the State of Kansas,
irrespective of the fact that one or both of the parties now is or may become a
resident of a different state and notwithstanding any authority to the contrary.
Employee hereby expressly submits and consents to the exclusive personal
jurisdiction and exclusive venue of the federal and state courts of competent
jurisdiction in the State of Kansas, notwithstanding any authority to the
contrary.

e. No Conflicting Agreements. Employee represents to Company (1) there are no
restrictions, agreements, or understandings whatsoever to which Employee is a
party that would prevent or make unlawful Employee’s execution or performance of
this Agreement or employment with Company and (2) Employee’s execution of this
Agreement and employment with Company does not constitute a breach of any
contract, agreement, or understanding, oral or written, to which Employee is a
party or by which Employee is bound.

f. Disclosure of Agreement. In the event Company has reason to believe Employee
has breached or may breach this Agreement, Employee agrees Company may disclose
this Agreement, without risk of liability, to a current or prospective employer
of Employee or other business entity.

g. Survival. The obligations contained in this Agreement survive the
termination, for any reason whatsoever, of Employee’s employment with Company
(regardless of who initiates such termination) and shall thereafter remain in
full force and effect as written. The obligations contained in this Agreement
also survive the promotion, transfer, demotion, and/or other change to the
terms/conditions of Employee’s employment, regardless of reason, and shall
thereafter remain in full force and effect as written.

h. Nature of Agreement. This Agreement, the Employment Agreement, dated as of
the date hereof and between the parties hereto and the agreements attached
thereto or referenced therein constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements or understandings, if any, between the parties with respect to
such matters. This Agreement may be modified or amended only by an agreement in
writing signed by both parties. This is not an employment agreement.

 

5



--------------------------------------------------------------------------------

i. No Waiver. The failure of either party to insist on the performance of any of
the terms or conditions of this Agreement, or failure to enforce any of the
provisions of this Agreement, shall not be construed as a waiver or a
relinquishment of any such provision. Any waiver or failure to enforce on any
one occasion is effective only in that instance, and the obligations of either
party with respect of any provision in this Agreement shall continue in full
force and effect.

j. Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement:

 

  (1)

Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

 

  (A)

is made:

 

  (i)

in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and

 

  (ii)

solely for the purpose of reporting or investigating a suspected violation of
law; or

 

  (B)

is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.

 

  (2)

If Employee files a lawsuit for retaliation by Company for reporting a suspected
violation of law, Employee may disclose Company’s trade secrets to Employee’s
attorney and use the trade secret information in the court proceeding if
Employee:

 

  (A)

files any document containing the trade secret under seal; and

 

  (B)

does not disclose the trade secret, except pursuant to court order.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

BY COMPLETING AND EXECUTING THIS AGREEMENT, LEGAL RIGHTS AND DUTIES ARE CREATED.
EMPLOYEE IS HEREBY ADVISED TO CONSULT INDEPENDENT LEGAL COUNSEL AS TO ALL
MATTERS CONTAINED IN THIS DOCUMENT.

 

COMPASS MINERALS INTERNATIONAL, INC.       By:  

 

     

 

Name:   Paul Williams       Employee Name: Kevin S. Crutchfield Title:  
Director, Chair of Compensation Committee       Date: April 19, 2019 Date:  
April 19, 2019      

 

7



--------------------------------------------------------------------------------

Exhibit B

CHANGE IN CONTROL SEVERANCE AGREEMENT

This CHANGE IN CONTROL SEVERANCE AGREEMENT is entered into as of the 19th day of
April, 2019 (the “Effective Date”) by and between Compass Minerals
International, Inc., a Delaware corporation (the “Company”), and Kevin S.
Crutchfield (“Executive”).

WITNESSETH

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined it
is in the best interests of the Company and its stockholders to secure
Executive’s continued services and to ensure Executive’s continued dedication to
Executive’s duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 1) of the Company.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

1. Definitions. As used in this Agreement, the following terms have the
following meanings:

(a) “Bonus Amount” means the higher of (i) Executive’s average annual incentive
bonuses during the last 3 completed fiscal years before the Date of Termination
(annualized in the event Executive was not employed by Company (or its
affiliates) for the whole of any such fiscal year) and (ii) Executive’s
aggregate annual target bonus (targeted at 100%) for the fiscal year in which
the Date of Termination occurs.

(b) “Cause” means Executive’s (i) conviction of, or plea of guilty or nolo
contendere to, a felony or misdemeanor involving moral turpitude,
(ii) indictment for a felony or misdemeanor under the federal securities laws,
(iii) willful misconduct or gross negligence resulting in material harm to the
Company, (iv) willful breach of Executive’s duties or responsibilities herein or
of the separate Restrictive Covenant Agreement referenced in Section 9, or
(v) fraud, embezzlement, theft, or dishonesty against the Company or any
Subsidiary, or (vi) willful violation of a policy or procedure of the Company,
resulting in any case in material harm to the Company. For purposes of this
paragraph (b), “willful” means those acts taken/not taken in bad faith and
without reasonable belief such action/inaction was in the best interests of the
Company or its affiliates. The Company must notify Executive of an event
constituting Cause pursuant to Section 12 within 90 days following the Company’s
knowledge of its existence or such event shall not constitute Cause under this
Agreement.

 



--------------------------------------------------------------------------------

(c) “Change in Control” means the occurrence of any one of the following events:

(i) a transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its Subsidiaries, or a “person” that, before
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or

(ii) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clause (i) above
or clause (iii) below) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (A) a
merger, consolidation, reorganization, or business combination or (B) a sale or
other disposition of all or substantially all of the Company’s assets or (C) the
acquisition of assets or stock of another entity, in each case other than a
transaction:

(x) that results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

2



--------------------------------------------------------------------------------

(y) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subparagraph as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
before the consummation of the transaction; or

(iv) the Company’s stockholders approve a liquidation or dissolution of the
Company.

(d) “Date of Termination” means (i) the effective date of Termination of
Executive’s employment as provided in Section 12 or (ii) the date of Executive’s
death, if Executive is employed as of such date.

(e) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events within 2 years after a Change in
Control:

(i) a material adverse change in Executive’s duties or responsibilities as of
the Change in Control (or as the same may be increased from time to time
thereafter); provided, however, that Good Reason shall not be deemed to occur
upon a change in Executive’s reporting structure, upon a change in Executive’s
duties or responsibilities that is a result of the Company no longer being a
publicly traded entity and does not involve any other event set forth in this
paragraph, or upon a change in Executive’s duties or responsibilities that is
part of an across-the-board change in duties or responsibilities of employees at
Executive’s level;

(ii) any material reduction in Executive’s annual base salary or annual target
or maximum bonus opportunity in effect as of the Change in Control (or as the
same may be increased from time to time thereafter); provided, however, that
Good Reason shall not include such a reduction of less than 10% that is part of
an across-the-board reduction applicable to employees at Executive’s level;

(iii) Company’s (A) relocation of Executive more than 50 miles from Executive’s
primary office location and more than 50 miles from Executive’s principal
residence as of the Change in Control or (B) requirement that Executive travel
on Company business to an extent substantially greater than Executive’s travel
obligations immediately before such Change in Control; or

(iv) any material breach of this Agreement.

Notwithstanding the foregoing, Executive must provide notice of termination of
employment pursuant to Section 12 within 90 days of Executive’s knowledge of an
event constituting Good Reason or such event shall not constitute Good Reason
under this Agreement. The Company shall have a period of 30 days to cure any
such event without triggering the obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

(f) “Qualifying Termination” means a termination of Executive’s employment
during the Termination Period (i) by the Company other than for Cause or (ii) by
Executive for Good Reason.

(g) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% of the assets on liquidation or dissolution.

(h) “Termination Period” means the period beginning with a Change in Control and
ending 2 years following such Change in Control. Notwithstanding anything in
this Agreement to the contrary, if (i) Executive’s employment is terminated
before a Change in Control for reasons that would have constituted a Qualifying
Termination if they had occurred after a Change in Control; (ii) Executive
reasonably demonstrates such termination (or Good Reason event) was at the
request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control; and (iii) a Change in
Control involving such third party (or a party competing with such third party
to effectuate a Change in Control) occurs within 60 days of Executive’s
separation from service, then, for purposes of this Agreement, the date
immediately before the date of such termination or event constituting Good
Reason shall be treated as a Change in Control. For purposes of determining the
timing of payments and benefits under Section 4, the date of the actual Change
in Control shall be treated as the Date of Termination under Section 1(d), and,
for purposes of determining the amount of payments and benefits to Executive
under Section 4, the date Executive’s employment is actually terminated shall be
treated as the Date of Termination under Section 1(d).

2. Obligation of Executive. In the event of a tender or exchange offer, proxy
contest, or the execution of any agreement that, if consummated, would
constitute a Change in Control, Executive agrees not to leave the employ of the
Company voluntarily, except as provided in Section 1(h), until the Change in
Control occurs or, if earlier, then such tender or exchange offer, proxy
contest, or agreement is terminated or abandoned.

3. Term of Agreement. This Agreement shall be effective on the Effective Date
and shall continue until December 31, 2019. On January 1, 2020, and on each
January 1 thereafter, the term of this Agreement shall automatically renew for
successive one year periods unless either party gives written notice thereof at
least 60 days before the date such extension would be effective. This Agreement
shall continue in effect for a period of 2 years after a Change in Control,
notwithstanding the delivery of any such notice, if such Change in Control
occurs during the term of this Agreement. Notwithstanding anything in this
Section to the contrary, this Agreement shall terminate if Executive or the
Company terminates Executive’s employment before a Change in Control other than
as provided in Section 1(h).

 

4



--------------------------------------------------------------------------------

4. Payments Upon Termination of Employment.

(a) Qualifying Termination. In the event of a Qualifying Termination, the
Company shall provide Executive the payments and benefits set forth in
paragraphs (b) and (c) of this Section.

(b) Qualifying Termination - Cash Payments. Within 30 days of a Qualifying
Termination, the Company shall make a lump sum cash payment to Executive of the
following:

(i) an amount equal to Executive’s base salary due, pro-rata bonus compensation
due, and unreimbursed expenses properly incurred through the Date of
Termination; and

(ii) an amount equal to two and a half (2.5) times the sum of (A) Executive’s
highest annual rate of base salary during the 12-month period immediately before
the Date of Termination, plus (B) Executive’s Bonus Amount.

(c) Qualifying Termination - Benefits. In the event of a Qualifying Termination,
the Company shall allow Executive to continue to participate in its medical,
dental, accident, disability, and life insurance benefit plans at the same level
on which Executive was enrolled as of the Change in Control (subject to
generally applicable changes to such plans) for 18 months or until Executive
becomes eligible for such benefits through another employer, whichever occurs
first; provided, that, if Executive cannot continue to participate in the
Company plans providing such benefits, then the Company shall otherwise provide
such benefits on the same after-tax basis as if continued participation had been
permitted.

(d) Non-Qualifying Termination. In the event Company terminates Executive’s
employment with Cause or Executive terminates his/her employment without Good
Reason, Company shall be obligated only to pay Executive’s base salary due
through the Date of Termination and to reimburse Executive for expenses properly
incurred through the Date of Termination.

(e) Condition Precedent. As a condition precedent to receipt of the payments and
benefits provided by paragraphs (b) and (c) of this Section, Executive must
execute an Agreement acceptable to the Company that contains a release of any
and all claims substantially in the following form:

Executive (on behalf of Executive and anyone claiming through or on behalf of
Executive) hereby releases Company (as defined herein) and its successors,
assigns, officers, employees, and agents, without limitation (“Company
Affiliates”) from any and all claims, demands, and causes of action (“claims”),
known or unknown, suspected or unsuspected, that Executive has or may have had
against any of them before the date Executive signs this Agreement, to the
maximum extent permitted by law and without limitation. This release includes,
but is not limited to, the following: claims related to or concerning
Executive’s employment with Company; claims sounding in contract

 

5



--------------------------------------------------------------------------------

and/or tort; claims for discrimination/harassment/retaliation under local,
state, or federal law, including but not limited to Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, and any other
federal, state, or local law; claims under the Family and Medical Leave Act;
claims under any Company policy and/or practice; and all other claims, whether
common law or contract, all to the maximum extent permitted by law and without
limitation.

5. Outstanding Equity Awards. In the event of a Change in Control, Executive’s
outstanding stock options, restricted stock units, performance stock units or
other equity awards shall be earned and/or vested in accordance with the terms
and conditions of the applicable equity-based compensation plan/award agreement,
as may be amended from time to time.

6. Delay of Payments. In the event that any payment or distribution to be made
hereunder constitutes “deferred compensation” subject to Section 409A of the
Internal Revenue Code and Executive is determined to be a specified employee (as
defined in Section 409A), such payment or distribution shall not be made before
the date that is six months after the termination of Executive’s employment (or,
if earlier, the date of the Executive’s death).

7. Withholding Taxes. The Company may withhold from all payments under this
Agreement all required taxes and/or other withholdings.

8. Resolution of Disputes; Reimbursement of Legal Fees.

(a) Any dispute or controversy arising under or in connection with this
Agreement (other than disputes related to the Restrictive Covenant Agreement
referenced in Section 9) shall be settled by final, binding arbitration in
Johnson County, Kansas, in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in effect.
The Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section.

(b) If Executive prevails in any contest or dispute under this Agreement
involving termination of Executive’s employment with the Company or involving
Company’s refusal to perform fully in accordance with the terms hereof, then the
Company shall reimburse Executive for all reasonable legal fees and related
expenses incurred in connection with such contest or dispute. Such reimbursement
shall be made on or before the last day of Executive’s taxable year following
the taxable year in which the expense was incurred.

9. Restrictive Covenants. Executive hereby agrees to the terms of the Company’s
Restrictive Covenant Agreement attached hereto, which Restrictive Covenant
Agreement Executive also hereby agrees to execute. If Executive does not execute
the Restrictive Covenant Agreement within 10 days of the effective date of this
Agreement, then this Agreement is null and void.

 

6



--------------------------------------------------------------------------------

10. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company and, if Executive’s
employment with the Company terminates before a Change in Control, then
Executive shall have no further rights under this Agreement (except as otherwise
provided hereunder).

11. Successors; Binding Agreement.

(a) This Agreement shall survive any business combination and shall be binding
upon the surviving entity of any business combination (in which case and such
surviving entity shall be treated as the Company hereunder).

(b) In connection with any business combination, the Company will cause any
successor entity to the Company unconditionally to assume by written instrument
delivered to Executive (or his beneficiary or estate) all of the obligations of
the Company hereunder.

(c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If Executive dies while
any amounts would be payable to Executive hereunder, then all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by Executive to
receive such amounts or, if no person is so appointed, to Executive’s estate.

12. Notice.

(a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given at the earlier of actual delivery or 5 days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

 

If to Executive:    Kevin S. Crutchfield    Last address in Company’s records
If to the Company:    Compass Minerals International, Inc.    9900 West 109th
Street, Suite 100    Overland Park, KS 66210    Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

(b) A written notice of the Date of Termination shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) specify the termination date, which date shall be not
less than 15 days or more than 60 days after the giving of such notice. The
failure to set forth in such notice any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right hereunder or
preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.

 

7



--------------------------------------------------------------------------------

13. Full Settlement. The Company’s obligation to make any payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall be in
lieu and in full settlement of all other severance payments to Executive under
any other severance or employment agreement between Executive and the Company
and any severance plan of the Company. The Company’s obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense, or other
claim, right, or action that the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as provided in Section 4(c), such
amounts shall not be reduced whether or not Executive obtains other employment.

14. Survival. The respective obligations and benefits afforded to the Company
and Executive as provided in Sections 4 (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Agreement), 6, 7, 8, 9, 11(c), and 13 shall survive the termination of
this Agreement.

15. Governing Law; Validity. The interpretation, construction, and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Kansas without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which other provisions shall remain in full force and effect.

16. Counterparts; Entireties. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. This Agreement constitutes the entire
agreement between the parties with respect to its subject matter and supersedes
all prior agreements or understandings, if any, between the parties with respect
to such matters. This is not an employment agreement. Employee’s employment with
Company is and shall be at will for all purposes.

17. Miscellaneous. For purposes of interpretation/enforcement, the parties to
this Agreement shall be considered joint authors, and this Agreement shall not
be strictly construed against either such party. No provision of this Agreement
may be modified or waived unless such modification or waiver is agreed to in
writing and signed by Executive and by a duly authorized officer of the Company.
No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right hereunder, including without limitation, the
right of Executive to terminate employment for Good Reason, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. Except as otherwise specifically provided herein, the rights of,
and benefits payable to, Executive, his estate, or his beneficiaries pursuant to
this Agreement are in addition to any rights of, or benefits payable to,
Executive, his estate, or his beneficiaries under any other employee benefit
plan or compensation program of the Company.

 

8



--------------------------------------------------------------------------------

18. Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable and notwithstanding any provision in this Agreement to the contrary,
this Agreement shall be interpreted and administered in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended, and regulations
and other guidance issued thereunder. For purposes of determining whether any
payment made pursuant to the Plan results in a “deferral of compensation” within
the meaning of Treasury Regulation §1.409A-1(b), the Company shall maximize the
exemptions described in such section, as applicable. Any reference to a
“termination of employment” or similar term or phrase shall be interpreted as a
“separation from service” within the meaning of Section 409A and the regulations
issued thereunder. Any expense reimbursements under this Agreement shall be made
by Company on or before the last day of Executive’s taxable year following the
taxable year in which the expense was incurred. Notwithstanding any provision in
this Agreement to the contrary, (x) Executive shall have no right to determine,
directly or indirectly, the year of any payment subject to Section 409A; (y) if
Executive does not sign the release required by Section 4(e) of this Agreement
within the release consideration period or revokes the release before it becomes
effective, Executive shall forfeit any right to the payment, and (z) if the
release consideration period begins in one taxable year and ends in a second
taxable year, any payment that would have been made in the first taxable year
shall be made in the second taxable year to the extent required by Section 409A
and the regulations and guidance issued thereunder.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

COMPASS MINERALS INTERNATIONAL, INC. By:  

 

Name:   Paul S. Williams Title:   Chair of Compensation Committee

 

Name: Kevin S. Crutchfield

 

9



--------------------------------------------------------------------------------

Exhibit C

CONFIDENTIALITY & ASSIGNMENT OF INVENTION AGREEMENT

This CONFIDENTIALITY AND ASSIGNMENT OF INVENTION AGREEMENT (“Agreement”) is by
and between Kevin S. Crutchfield (“Employee”) and Compass Minerals
International, Inc., by and on behalf of itself and any parent companies,
successor companies, affiliated companies, and assigns (referred to collectively
in this Agreement as “Company”).

Confidentiality

For purposes of this Agreement, “Confidential Information” includes all data,
information and know-how, whether or not in writing and in whatever form
(including electronic files, e-mail, hard drives, or videos), concerning
Company, its customers, suppliers, vendors or employees or its business, labor
or financial affairs. By way of illustration, but not limitation, Confidential
Information may include trade secrets, know-how, inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
developments, plans, research data, financial data, personnel data, computer
programs, software (source and object codes), customer lists, supplier lists and
any other present or future business plans or strategies of Company.

During Employee’s employment with Company and thereafter, Employee shall not –
without prior written consent of Company – disclose, post or otherwise
disseminate any Confidential Information to third parties or use Confidential
Information for any purpose other than carrying out the terms of Employee’s
engagement by Company.

Other than in the ordinary course of Company’s business, Employee shall not –
without prior written consent of Company – directly or indirectly copy, take, or
remove from Company’s premises any Confidential Information in any form
(including electronic files, e-mail, hard drives, or videos).

At the request of Company or upon the termination of Employee’s employment with
Company for any reason, Employee shall immediately return and surrender to
Company originals and all copies (including electronic files, e-mail, hard
drives or videos) of any Company property, including but not limited to any
Confidential Information.

Nothing in this Agreement shall be construed to:

(A) prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order. Employee shall promptly provide written notice of any such
order to an authorized officer of Company;

(B) prohibit or restrict Employee (or Employee’s attorney) from filing a charge
or complaint with the Securities and Exchange Commission (“SEC”), the Equal
Employment Opportunity Commission (“EEOC”) or a comparable state agency, the
Occupational Safety and Health Administration (“OSHA”), or any other
self-regulatory organization or any other federal or state regulatory authority
(“Government Agencies”). Employee further understands that this Agreement does
not limit the Employee’s ability to communicate with any securities regulatory
agency or authority/Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any securities regulatory
agency or authority/Government Agency in connection with reporting a possible
securities or other law violation without notice to Company;

(C) limit Employee’s right to receive an award for information provided to any
Government Agencies, to the staff of the SEC or any other securities regulatory
agency or authority; or

(D) prohibits Employee from making other disclosures that are protected under
the whistleblower provisions of law. Employee does not need prior authorization
of Company to make any such reports or disclosures and is not required to notify
Company that he/she has made such reports or disclosure.



--------------------------------------------------------------------------------

Assignment of Inventions and Waiver of Moral Rights

Employee hereby assigns to Company all right, title, and interest throughout the
world, to all intellectual property including any work subject to patent,
trademark, or copyright, inventions, writing, ideas, discoveries, improvements,
or other works authored, invented, created, developed, made, or conceived by
Employee relating to, arising out of, emanating from, or discovered in
connection with the work performed by Employee as an employee of Company or
through utilization of Company owned equipment or on Company time (the “Works”).
This assignment applies to any patent applications, continuation patent
applications, divisional patent applications, continuation-in-part applications,
PCT applications, copyright applications, and trademark applications worldwide,
as well as any intellectual property that claims priority to or arise out of the
Works. Employee agrees to cooperate with Company in obtaining U.S. and Foreign
Letters Patent or other appropriate intellectual property protections for any
such Works at Company’s expense, and will execute any appropriate instruments of
assignment, patent or copyright registrations or applications, or other
documents at the request of Company. Employee also agrees to report in writing
the details of every such Works (whether patentable or not). The Employee hereby
irrevocably waives any and all of the Employee’s moral rights in the Works in
favor of the Company and its licensees for all purposes and for the full term of
any such rights.

Notice of Immunity Under the Defend Trade Secrets Act of 2016

Notwithstanding any other provision of this Agreement, Employee will not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. If Employee files a
lawsuit for retaliation by Company for reporting a suspected violation of law,
Employee may disclose Company’s trade secrets to Employee’s attorney and use the
trade secret information in the court proceeding if Employee (a) files any
document containing the trade secret under seal and (b) does not disclose the
trade secret, except pursuant to court order.

General Provisions

Notwithstanding any authority to the contrary: (1) Kansas law shall govern the
interpretation and enforcement of this Agreement; (2) any action to enforce this
Agreement shall be initiated and proceed in the state or federal courts in the
State of Kansas; (3) Company shall have the right to injunctive relief to
restrain or enjoin any actual or threatened breach of the provisions of this
Agreement; (4) in the event of any actual or threatened breach, Company shall,
to the maximum extent allowed, have the right to suspend bonus payments,
benefits, exercise of stock options and vesting of equity awards; and (5) if
Company prevails in a legal proceeding to enforce this Agreement, then Company
shall be entitled to recover its costs and fees incurred, including its
reasonable attorney’s fees, expert witness fees, and out-of-pocket costs, in
addition to any other relief it may be granted.

The terms of this Agreement are severable. The obligations in this Agreement
survive the termination, for any reason whatsoever, of Employee’s employment
with Company (regardless of who initiates such termination). The obligations in
this Agreement also survive the promotion, transfer, demotion, and other change
to the terms and conditions of Employee’s employment, regardless of reason, and
shall thereafter remain in full force and effect.

 

COMPASS MINERALS INTERNATIONAL, INC.       By:      

 

              

 

Name:   Paul Williams       Employee Name: Kevin S. Crutchfield Title:  
Director, Chair of Compensation Committee       Date: April 19, 2019 Date:  
April 19, 2019      



--------------------------------------------------------------------------------

FORM OF FINAL RELEASE AND WAIVER OF CLAIMS

This FINAL RELEASE AND WAIVER OF CLAIMS (this “Agreement”) is by and between
Compass Minerals International, Inc. (the “Company”) and Kevin S. Crutchfield
(“You” or “Your”) (collectively, the “Parties”).

WHEREAS, You worked for the Company as President and Chief Executive Officer
pursuant to the terms of that certain Employment Agreement dated, April [    ],
2019, by and between You and the Company (the “Employment Agreement”).

NOW, THEREFORE, the Parties agree as follows:

1. Separation Date and Company Consideration. You acknowledge and agree that
Your separation from the Company was effective as of [            , 20XX]
(“Separation Date”) and that You have resigned from all of Your director,
officer and other positions with the Company and all of its affiliates,
effective as of the Separation Date. You acknowledge and agree that the
severance payments and benefits that you are entitled to receive in connection
with the termination of your employment pursuant to Section 10 of the Employment
Agreement are being provided in exchange for the consideration You are providing
under this Agreement and will only be payable to You if you execute this
Agreement on or following the Separation Date, and this Agreement becomes
effective and You do not revoke it.

2. Your Consideration and Release. In exchange for the consideration the Company
is providing under the Employment Agreement, You agree as follows:

a. You release and waive, to the maximum extent permitted by law, and without
exception, any and all known, unknown, suspected, or unsuspected claims,
demands, or causes of action (collectively, “claims”) that as of the date of
execution of this Agreement You have or could have against the Company, as well
as its past, present and future parents, subsidiaries, affiliates and all other
related entities; its and their predecessors, successors and assigns; in their
capacities as such, the past, present and future officers, directors,
shareholders, trustees, members, employees, attorneys and agents of any of the
previously listed entities; any benefits plan maintained by any of the
previously listed entities at any time; and the past, present and future
sponsors, insurers, trustees, fiduciaries and administrators of such benefit
plans (collectively, “Affiliates”). The claims You release and waive include but
are not limited to:

(1) claims related to Your employment and the conclusion of Your employment with
the Company or its Affiliates.

(2) claims under any federal, state, or local constitution, statute, regulation,
ordinance, or other legislative or administrative enactment (as amended),
including but not limited to:

 

  •

The Age Discrimination in Employment Act, The Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981–1988, the
Civil Rights Act of 1991, the Equal Pay Act, the Pregnancy Discrimination Act,
the Americans with Disabilities Act, the Rehabilitation Act, and the Genetic
Information Nondiscrimination Act.



--------------------------------------------------------------------------------

  •

the Employee Retirement Income Security Act (except for any vested benefits
under any tax qualified benefit plan).

 

  •

the Family and Medical Leave Act.

 

  •

the Fair Labor Standards Act.

 

  •

the Sarbanes-Oxley Act.

 

  •

the Occupational Safety and Health Act.

 

  •

the Immigration Reform and Control Act.

 

  •

the Worker Adjustment and Retraining Notification Act.

 

  •

the Fair Credit Reporting Act.

 

  •

the Consolidated Omnibus Budget Reconciliation Act (COBRA).

 

  •

the National Labor Relations Act.

 

  •

the Kansas Act Against Discrimination.

 

  •

the Kansas Age Discrimination in Employment Act.

  •

the Kansas Service Letter Statute.

 

  •

the Kansas Workers’ Compensation Act.

 

  •

Kansas state wage payment and work hour laws.

(3) claims for, based on, or related to discrimination, harassment, or
retaliation; retaliation for exercising any right or participating or engaging
in any protected activity; fraud or misrepresentation; violation of any public
policy; workers’ compensation; the payment of compensation, benefits, sick
leave, paid time off, or vacation; any bonus, health, stock option, retirement,
or benefit plan; tort; contract; and common law.

(4) claims to recover costs, fees, or other expenses, including attorneys’ fees,
incurred in any matter.

Note 1: You are not releasing any claims that You cannot release or waive by
law, including but not limited to the right to file a charge with, or
participate in an investigation conducted by, any appropriate federal, state or
local government agency. Further, nothing in this Agreement should be construed
to prohibit You from such filings or participation. You are, however, releasing
and waiving Your right, and the right of anyone claiming on your behalf, to any
monetary recovery should any government agency (such as the Equal Employment
Opportunity Commission (“EEOC”), National Labor Relations Board (“NLRB”),
Occupational Safety and Health Administration (“OSHA”), Securities and Exchange
Commission (“SEC”) or Department of Labor (“DOL”)) pursue any claims on Your
behalf. Notwithstanding this Note 1, nothing contained in this Agreement shall
impede Your ability to report possible federal securities violations to the SEC
and other governmental agencies (i) without the Company’s approval and
(ii) without having to forfeit or forego any resulting whistleblower awards. You
are also not releasing any claims with respect to (a) indemnification or
coverage under directors’ and officers’ liability insurance policies with
respect to Your actions or inactions during Your employment with the Company;
(b) Your rights to vested and accrued benefits under the employee benefit plans
of the Company; or (c) Your rights as a stockholder or equity award holder of
the Company.



--------------------------------------------------------------------------------

Note 2: You warrant and represent that (1) You have been paid all compensation
due and owing through the Effective Date, including minimum wage, overtime,
commissions, and bonuses; (2) You have not suffered any workplace injury or
illness; (3) You are not aware of any illegal or fraudulent conduct by or on
behalf of the Company or its Affiliates; (4) You have not been denied any
requested time off or leave of absence or experienced any retaliation for
requesting time off or a leave of absence; and (5) You are not aware of any
facts that would substantiate a claim that the Company, or any of its
Affiliates, has violated Your rights or the rights of any other employee in any
way or with regard to any law, including but not limited to the claims You
released and waived in this Agreement.

Note 3: Nothing in this Section 2 is intended to limit or restrict (1) Your
right to challenge the validity of this Agreement as to claims and rights
asserted under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act, or (2) Your right to enforce this Agreement or the severance
provisions and other surviving provisions of the Employment Agreement.

b. You shall reasonably cooperate with the Company and its Affiliates as set
forth in Section 10(d) of the Employment Agreement in any ongoing or future
investigation or litigation as requested by the Company. The Company shall
reimburse You for reasonable and necessary expenses associated with Your
cooperation. This requirement does not limit Your right to file a charge with,
or participate in, an investigation conducted by any appropriate federal, state
or local government agency (such as the EEOC, NLRB, SEC, DOL or OSHA), nor does
it require You to provide anything other than truthful information in good faith
to the best of Your ability.

c. You will not disparage in any way, or make negative comments of any sort,
about the Company or its Affiliates, their employees, customers, or vendors,
whether orally or in writing, and whether to a third party or to an employee of
the Company or its Affiliates. Similarly, the Company will not by official
statement, and will instruct its senior officers and members of the Board of
Directors of the Company not to, disparage in any way or make negative comments
of any sort about You or Your employment with the Company, whether orally or in
writing and whether to a third party or to an employee of the Company and/or its
Affiliates. This prohibition does not limit Your right to file a charge with, or
participate in, an investigation conducted by any appropriate federal, state or
local government agency (such as the EEOC, NLRB, SEC, DOL or OSHA), nor does it
require You to provide anything other than truthful information in good faith to
the best of Your ability. Similarly, this prohibition does not prohibit the
Company or any of the Company Affiliates or any senior officer or member of the
Board of Directors of the Company or any of the Company Affiliates from
providing truthful testimony or otherwise disclosing information as required by
law. Either party may make truthful statements to rebut disparaging statements
made by the other party.



--------------------------------------------------------------------------------

d. You agree that you will not, on Your own behalf or on behalf of any other
person, file or initiate any civil complaint or suit against the Company or its
Affiliates in any forum for any claims waived or released by this Agreement. If
You violate this provision by filing such complaint or civil suit, and such
filing is found to be a violation, Company shall be entitled to recover and You
shall be liable for Company’s reasonable attorneys’ fees, expenses and costs of
defending such litigation.

3. Business Records and Your Continuing Obligations. You represent that You have
returned to the Company any and all property belonging to the Company, including
but not limited to business records and documents relating to any activity of
the Company or its Affiliates, files, records, documents, plans, drawings,
specifications, equipment, software, pictures, and videotapes, whether prepared
by You or not and whether in written or electronic form. Notwithstanding the
foregoing, you may retain your contacts, calendars and personal correspondence
and any other information reasonably needed for your personal tax return
preparation

4. Confidentiality and Restrictive Covenant Agreements.

a. You understand that You remain bound by (i) that certain Confidentiality
Agreement dated April [    ], 2019 by and between You and the Company (the
“Confidentiality Agreement”), (ii) that certain Restrictive Covenant Agreement
dated April [    ], 2019 by and between You and the Company (the “Restrictive
Covenant Agreement”), including the two-year post-termination non-competition
and non-solicitation covenants contained therein, and (iii) any other
confidentiality, non-competition or non-solicitation agreements You signed
during Your employment with the Company. You acknowledge and agree that Your
eligibility for the severance payments and benefits under the Employment
Agreement is contingent on Your compliance in all material respects with the
Confidentiality Agreement and the Restrictive Covenant Agreement.

b. You further understand and agree that the circumstances and/or discussions
leading to your separation from the Company are confidential and that you will
not disclose such circumstances and discussions to any third-party, other than
to Your immediate family members, attorneys, or accountants (provided that any
such party to whom you disclose such information makes a promise, for the
benefit of the Company, to keep such information confidential). Nothing in this
Agreement shall preclude You from disclosing such information to any
governmental taxing authorities or as otherwise required by law. Except as
otherwise required by law or regulation (including filings), the Company shall
not disclose the circumstances and discussions relating to your separation other
than to its attorneys or accountants.

Note: Notwithstanding any other provision of this Agreement, or any other
agreement, You will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that is made
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, solely for the purpose of reporting
or investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If You file
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, You may disclose the Company’s trade secrets to Your attorney and use the
trade secret information in a court proceeding so long as You (1) file any
document containing the trade secret under seal and (2) do not disclose the
trade secret, except pursuant to court order.



--------------------------------------------------------------------------------

5. Your Further Agreements and Acknowledgements. You further agree or
acknowledge:

a. You have carefully read and fully understand all of the provisions of this
Agreement, which is written in a manner you clearly understand.

b. You are entering into this Agreement knowingly, voluntarily, and with full
knowledge of its significance, and have not been coerced, threatened, or
intimidated into signing this Agreement.

c. You have 21 days from the Separation Date to consider this Agreement
(although You may sign it at any time after the Separation Date, if You wish, in
the exercise of Your sole discretion). You may accept this Agreement by signing
and returning the signed copy so that it is received by the Company (c/o General
Counsel at the Company’s corporate headquarters located at [9900 W. 109th
Street, Suite 100, Overland Park, Kansas 66210]) via hand-delivery, certified
mail, overnight express mail or e-mail (legal@compassminerals.com) within the
21-day period after the Separation Date.

d. that further revisions or changes to this Agreement, whether material or
immaterial, do not restart the running of the 21-day consideration period.

e. the Company advises You to consult with independent legal counsel regarding
this Agreement.

f. the Company advises You to consult with an independent financial advisor
regarding the tax treatment of any payments or benefits under this Agreement.

g. You may revoke this Agreement within 7 calendar days after You sign it by
providing written revocation, during that time, to the Company (c/o General
Counsel at the Company’s corporate headquarters located at [9900 W. 109th
Street, Suite 100, Overland Park, Kansas 66210]) via hand-delivery, certified
mail, overnight express mail or e-mail [(legal@compassminerals.com)] within the
7-day revocation period.

h. this Agreement shall be effective and enforceable on the 8th calendar day
following the date You execute it, provided You do not earlier revoke it (the
“Effective Date”).

i. You agree that You are not entitled for any reason, or under any other
agreement with the Company or its Affiliates (other than equity award agreements
or employee benefit plans), to receive any consideration other than, or in
addition to, that which You are receiving under the Employment Agreement.

j. neither the Company nor its Affiliates has made any representations or
warranties to You regarding this Agreement, including the tax treatment of any
payments or benefits under this Agreement, and neither the Company nor its
Affiliates shall be liable for any taxes, interest, penalties, or other amounts
owed by You.



--------------------------------------------------------------------------------

k. You hereby represent to the Company that You are not a Medicare beneficiary,
and no conditional payments have been made by Medicare to or on behalf of You,
as of the date You executed this Agreement. You agree to indemnify, defend, and
hold harmless the Company and its Affiliates from any Medicare-related claims,
including but not limited to any liens, conditional payments, rights to payment,
multiple damages, or attorneys’ fees.

6. The Parties’ Additional Agreements and Acknowledgements. The Parties further
agree and acknowledge:

a. neither the existence of this Agreement nor anything in this Agreement shall
constitute an admission of any liability on the part of You, the Company, or any
of the Company’s Affiliates, the existence of which liability the Parties
expressly deny.

b. except as provided herein, this Agreement contains the entire agreement
between You and the Company with respect to the matters contemplated hereby, and
no modification or waiver of any provision of this Agreement will be valid
unless in writing and signed by You and the Company.

c. this Agreement shall be construed in accordance with the laws of the State of
Kansas, the federal and state courts of which shall have exclusive jurisdiction
over all actions related to this Agreement.

d. this Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute together one
and the same Agreement, and a signed copy of this Agreement delivered by
facsimile, pdf, e-mail or other means of electronic transmission is deemed to
have the same legal effect as delivery of an original.

e. neither of the Parties is relying on any representation not contained herein;
the Parties shall be considered joint authors in the event of any dispute
concerning this Agreement, and no provision shall be interpreted against any of
the Parties because of alleged authorship; this Agreement shall not be strictly
construed by or against You, the Company, or any of the Company’s Affiliates;
and the Parties’ intent is that this Agreement shall be interpreted as
reasonable and so as to enforce the Parties’ intent and to preserve this
Agreement’s purpose.

f. this Agreement is binding on, and inures to the benefit of, the Company’s
successors and assigns and Your heirs, agents, executors, successors and
assigns.

g. that the Company may assign this Agreement, to successors to its business,
including but not limited to Your releases and waivers, Your additional
agreements or prohibitions, and any other confidentiality or restrictive
covenant obligations or agreements signed by You.

[The remainder of this page is intentionally blank]



--------------------------------------------------------------------------------

SIGNATURE PAGE

I have fully and carefully read and considered this Agreement and acknowledge
that I understand it. I am signing this Agreement voluntarily with full
knowledge I am waiving my legal rights and that I will be bound by all
agreements, representations, and acknowledgements set forth herein:

 

Date: ______________

  

 

  

Kevin S. Crutchfield

   COMPASS MINERALS INTERNATIONAL, INC.

Date: ______________

  

By:                                                            
                          

  

Name:

  

Title: